Citation Nr: 1528637	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits on appeal.

The Veteran's claims were most recently remanded in January 2014 for further development, and the case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for a skin disorder and acquired psychiatric disorder.  In the January 2014 remand, the Board had requested that the Veteran be afforded new examinations for his psychiatric and skin disorders.  

The Board requested that the VA skin examination be performed in the summer months when his skin disorder is active.  The Huntington VA Medical Center (VAMC) contacted the Veteran in July 2014 to schedule the VA skin examination.  The Veteran indicated that he would need to wait for the hot weather for the rash to appear-in mid- to late-August.  It appears that the Veteran was scheduled for an examination in August 2014, but that it was cancelled.  In an October 2014 communication from the VAMC, there is a note stating that the Veteran wished to cancel his skin examination and did not want pursue it any further.  

In February 2014, the Veteran was afforded a VA psychiatric examination, during which the examiner indicated that the Veteran over reported his symptoms and functional impairment.  The examiner was unable to provide a diagnosis at that time, but noted that the Veteran's "recorded behavioral history strongly suggests the presence of some form of psychiatric disturbance but the current psychometric data set prevents better clarification due to overreporting." 

In the May 2015 appellate brief, the Veteran indicated that he did not wish to withdraw his service connection claim for a skin disorder and asked that he be afforded another opportunity to appear at a VA examination.  The Veteran requested a new psychiatric examination as the February 2014 examination did not reconcile the prior VA examination findings.  

It is important to note that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Finally, there is some indication that the Veteran had acquired psychiatric disorder diagnosed during the appeal period-including PTSD and anxiety disorder.  

The Board finds that the February 2014 examination is inadequate inasmuch as it did not provide an etiological opinion for any acquired psychiatric disorders present during the appeal period.  The Veteran should be afforded another opportunity to appear for VA examinations for his claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed at any time during the pendency of the appeal.  If possible, schedule the Veteran for an examination by someone other than those who have already examined the Veteran.  

The Veteran should be informed that over-reporting of symptoms could impact the validity of the examination, and negatively impact his claim.  

The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Based on a review of the claims file, to include the service treatment records, VA examination reports, and the lay statements of record, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-V criteria are not met. 

For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service.  The examiner should also specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal. 

The examiner is also asked to reconcile his or her finding with the VA examination reports in (i) September 2006, which made no Axis I diagnosis, but opined that anxiety was the result of war related trauma, and in (ii) January 2013, which diagnosed anxiety, but opined that it was not related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

2.  The AOJ should schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any skin disorder present.  If possible, schedule the Veteran for an examination during the summer months when his skin disorder is present.  

The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Based on a review of the claims file, to include the service treatment records, VA examination reports, and the lay statements of record, the examiner should render any relevant diagnoses pertaining to any skin disorder present (other than furuncles) 

For each diagnosed skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




